Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 9, claim 6 recites “overtube comprising” which should read “overtube comprises”.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
expandable/bendable portion in claim 1; an expandable portion, and bendable portion in claim 2; an attaching part in claim 3, and a locking portion in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2-3, claim 6 recites “a medical manipulator configured to perform into a body”. This claim language is ambiguous. Appropriate correction is required.
Claim 8 recites “a locking portion configured to lock the expandable/bendable portion in an expanded state”. According to FIG. 6A, bellows 16 is locked by locking mechanism 21 in a contracted state. Thus, above recitation is unclear. Appropriate correction is required. 
Claims 7-8 are rejected for being dependent on a rejected base claim 6.
                             

                                                               
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-10, is/are rejected under 35 U.S.C. 102 as being anticipated by Banju (US 20160324399).
Regarding claims 1, 9, Banju discloses an overtube (overtube 3; an expansion-and-contraction mechanism (moving part, expansion-and-contraction part) 130; FIGS. 18, 19, reproduced below) comprising: 
an elongated distal part (insertion part 100) configured to be inserted into a body cavity of a patient; 
an elongated proximal part (proximal end portion of the outer tube 139, FIG. 18) connected to a proximal end side of the elongated distal part (FIGS. 18-19); and 
a channel (channel covered by expansion-and-contraction mechanism 130; FIG. 19) configured to extend in a longitudinal direction through the elongated distal part and the elongated proximal part so as to insert a medical manipulator there into (flexible tube part 15; Expansion-and-contraction mechanism 130; FIG. 19; Para [0188]), wherein the proximal part includes an expandable/bendable portion (expansion-and-contraction mechanism 130; FIG. 19) configured to be expandable in the longitudinal direction and to be bendable in a direction intersecting the longitudinal direction (Bellows part 131 includes an outer wall 135 and an inner wall 136 and bend both in X and Y direction; FIG. 19).


    PNG
    media_image1.png
    399
    633
    media_image1.png
    Greyscale

Regarding claims 2, 10, Banju discloses wherein the expandable/bendable portion includes an expandable portion expandable in the 20longitudinal direction (Expansion-and-contraction mechanism 130 is expandable in longitudinal direction; FIG. 19); and 
a bendable portion (Outer tube 139 formed to have flexibility and connected to Expansion-and-contraction mechanism 130; FIG. 190) disposed in series in the longitudinal direction with the expandable portion and bendable in the direction intersecting the longitudinal direction (Outer tube 139 is flexible and can bend in a direction intersecting the longitudinal direction. Para [0190]).  
Regarding claim 4, Banju discloses wherein the expandable portion is a bellows (the expansion-and-contraction mechanism 130 includes a bellows part 131; FIG. 18).  
Regarding claim 5, Banju discloses an inner tube (inner wall 136 forming a tube; FIG. 19) inside the expandable portion (FIG. 19), the inner tube having a length to cover an inner wall 
Regarding claim 6, Banju discloses a medical system (FIG. 18) comprising: 
a medical manipulator (D11, endoscope apparatus 2) configured to perform into a body; 
an overtube configured to guide the medical manipulator into the body; 
a drive unit (wire driving motors 42 and 43; Fig. 2) configured to drive the medical manipulator; 
a controller (control unit 4) configured to control the drive unit, wherein the overtube comprising: 
an elongated distal part (insertion part 100) configured to be inserted into the body; 
an elongated proximal part (proximal end portion of the outer tube 139, FIG. 18) connected to a proximal end side of the elongated distal part (FIGS. 18-19), the elongated proximal part (Expansion-and-contraction mechanism 130; Bellows part 131; FIG. 19; Para [0188]) is configured to be expandable and bendable; and 
a channel (channel covered by expansion-and-contraction mechanism 130; FIG. 19) configured to extend in a longitudinal direction through the elongated distal part and the elongated proximal part so as to insert the medical manipulator thereinto (Expansion-and-contraction mechanism 130; FIG. 19; Para [0188]).

Regarding claim 7, Banju discloses a wherein the elongated proximal part includes an expandable/bendable portion (expansion-and-contraction mechanism 130; FIG. 19) configured to be expandable in the longitudinal direction and to be bendable in a direction intersecting the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banju in view of Ishizaki (US 20070197860).
Regarding claim 3, Banju does expressly disclose an attaching part configured to switch between a contracted state and an expanded state, wherein the expandable portion is fixed to avoid an expansion or contraction in the contracted state, and the expandable portion is allowed to expand in the expanded state.  Ishizaki teaches an attaching part (59b; FIG. 4, 6; Para [0135]) configured to switch between a contracted state and an expanded state, wherein the expandable portion is fixed to avoid an expansion or contraction in the contracted state, and the expandable portion is allowed to expand in the expanded state (Use of flanges 59a, 59b would allow the corrugated tube 13, which is a compressible tube, to be in expanded state or in contracted state. FIGS. 5, 6; Para [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banju and include flanges to bellows of Banju for improved control of the tube contraction/expansion and rigidity in use of the tube. For example, 
Regarding claim 8, Banju does not disclose a locking portion configured to lock the expandable/bendable portion in an expanded state. Ishizaki teaches a locking portion configured to lock the expandable/bendable portion in an expanded state (Use of flanges 59a, 59b would allow the corrugated tube 13, which is a compressible tube, to be in expanded state or in contracted state. FIGS. 5, 6; Para [0135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795